El Juez Asociado Señor Negrón Fernández
emitió la opinión del tribunal.
Para revisar la negativa de la Corte de Distrito de Ba-yamón a anular un embargo trabado por el márshal de dicho tribunal sobre cierta mercancía existente en un taller de cos-tura del demandado y sobre los cánones de arrendamiento por devengar de varias casas que figuraban a su nombre, expidió este Tribunal el auto de certiorari.
Al decretar la corte inferior el aseguramiento de la sen-tencia dictada en el pleito principal lo hizo a través de una orden general para que el márshal embargara “ bienes del demandado suficientes para asegurar la efectividad de la sen-tencia dictada en este caso con fecha 9 de julio de 1948, más una cantidad razonable para costas, gastos y $600 de hono-rarios de abogado, decretándose este embargo sin previa pres-tación de fianza por haber sido pronunciada sentencia en el mismo y no estar la misma apelada al Tribunal Supremo de Puerto Pico.” Expedido el mandamiento, el márshal, a ins-tancia de la demandante en el pleito principal, procedió a practicar el embargo a que antes nos hemos referido. Al embargar la mercancía en el taller de costura, siguiendo indi-caciones de los abogados de la demandante pero sin desig-nación previa de depositario por el tribunal, la depositó en el establecimiento de Ramón Alvarez de Arce, suscribiendo éste un recibo como “depositario”. Al embargar los cáno-nes de arrendamiento, procedió a notificar a cada uno de los inquilinos que deberían entregar a su vencimiento “todos y cada uno de los cánones que devengue dicha casa por con-cepto de arrendamiento al Márshal de la Corte de Distrito de Bayamón. . . .”
Con posterioridad al embargo, el demandado apeló de la sentencia en su contra y al siguiente día solicitó la nulidad del mismo. Su moción fué declarada sin lugar.
Antes de dar consideración a los fundamentos de la solicitud de certiorari, precisa indicar que no obstante haber *327apelado el demandado de la sentencia en su contra, luego de trabado el embargo, la corte inferior conservó jurisdicción! para conocer, como lo hizo, de la moción sobre nulidad del mismo, por constituir éste un incidente colateral sobre un¡ extremo no comprendido en la apelación, no produciendo-ésta efecto suspensivo sobre los procedimientos relacionados con dicho embargo. Artículo 297, Código de Enjuiciamiento Civil; artículo 14, Ley Para Asegurar la Efectividad de Sen-tencias; Sacks v. Superior Court (1948), 31 C2d. 537, 190 P.2d 602; 4 Am. Jur., Attachment and Garnishment, sec. 6, pág. 555; 3 Am. Jur., Appeal and Error, sec. 531, pág. 192. Cf. Clausells v. Salas, 50 D.P.R. 553.
El primer fundamento de la solicitud de certiorari es al efecto de que el embargo no se ajustó a los requisitos del artículo 2 de la Ley para Asegurar la Efectividad de Sentencias, por cuanto las reglas fijadas en el mismo no comprenden el caso en que, en acción para la división de comunidad de bienes adquiridos durante concubinato entre la demandante y demandado, Torres v. Roldán, 67 D.P.R. 367, se recofioce a la concubina un 50 por ciento en los bienes que figuraban a nombre del demandado a la fecha de la terminación del mismo.
En el caso de Torres v. Roldán, supra, resolvimos que una concubina puede recobrar su parte proporcional en los bienes a cuya adquisición contribuyó con su capital y trabajo du-rante el concubinato, aun en ausencia de un convenio a ese fin. En el caso de autos, la corte inferior, en su opinión y sentencia, se expresó así: “La prueba ha demostrado que para la fecha del 9 de junio de 1947 [en que terminó el con-cubinato] los bienes a nombre de Celestino Cruz Batista que se relacionan a continuación, pertenecían tanto a éste como a la demandante Isaías Pérez de por mitad y que los mismos deben ser liquidados entre las partes correspondiendo a cada uno de ellos el 50 por ciento de tales bienes.” [Se relacio-nan los bienes incluyendo la mercancía en el taller de con-fección de ropa.]
*328Aim cuando el artículo 2 de la Ley Para Asegurar la Afectividad de Sentencias, en sus incisos del (a) al (g) inclusive — que establecen las reglas para el aseguramiento de la sentencia de acuerdo con la naturaleza de la reclamación del demandante en relación con la obligación del demandado —no comprende específicamente la reclamación de la concu-bina en este pleito, el inciso (h) de dicho artículo es lo sufi-cientemente amplio para comprenderla. “En lo no previsto ■en las regias precedentes,” dice el citado inciso, “el Tribunal discrecional y equitativamente adoptará las medidas pro-cedentes para asegurar la efectividad de la sentencia.” Que ■el tribunal inferior, al ejercer su facultad bajo la ley decre-tando el aseguramiento de la sentencia, hizo buen uso de su ■discreción conforme a lo dispuesto en el inciso (h), surge ■de los siguientes hechos que encontró probados: “De la prueba aparece que el demandado después de separarse de la demandante comenzó a vender y a hacer pagarés al por-tador sobre algunas de sus propiedades. Como quiera que la Corte estima que esos bienes pertenecían tanto a la de-mandante como al demandado, éste deberá pagar a la de-mandante su parte correspondiente a tales bienes, así vendi-dos o hipotecados.” (Bastardillas nuestras.) Manrique v. Aguayo Martí, 35 D.P.R. 393. Estando todos los bienes a nombre del demandado, y habiendo ya enajenado y gravado ■algunos, necesario, más que equitativo, era adoptar alguna medida que tendiera a garantizar el cumplimiento de la sen-tencia dictada a favor de la demandante, que de otro modo hubiera podido resultar ilusoria. No creemos que exista el primer motivo de error.
El segundo fundamento de la solicitud es al efecto ■de que se cometió error al ordenar el embargo sobre cánones de arrendamiento no devengados.
El artículo 10 de la ley sobre la materia es el que regla-menta el embargo sobre bienes muebles en aseguramiento de la fectiviclad de una sentencia. El 11 hace las disposiciones *329del 10 aplicables a los frutos que produzcan los bienes em-bargados o cuya enajenación se haya prohibido, si el embargo- o prohibición fuere extensiva a dichos frutos.- Entre éstos están comprendidos en su carácter, de frutos civiles, el alquiler de los edificios y el precio del arrendamiento de tie-rras. Artículo 289, Código Civil, ed. 1930.
La procedencia de un embargo sobre cánones futuros de arrendamiento no ha sido resuelto en forma absoluta por este Tribunal. Véase Clausells v. Salas, supra, en el cual, si bien se confirmó una resolución de la corte inferior anulando un embargo sobre cánones de arrendamiento por vencer, dijimos:
“La Ley Sobre Aseguramiento de Sentencias nada expresamente determina en pro o en contra de la cuestión. Tampoco ninguna otra ley que se nos haya citado o recordemos.
. “No hay duda de que las rentas son cosas. ‘Tienen también la consideración de cosas muebles las rentas.o pensiones . . .’ dice el Código Civil, ed. 1930, en su artículo 269. Tampoco la hay de que son susceptibles de embargo cuando han sido devengadas, porque en tal caso el derecho del acreedor es ya algo definitivo susceptible de traba. Cuando ese derecho no ha madurado, es que surge la duda.”
Y agregamos:
“Atendidos el estado de la ley y de la jurisprudencia, nos parece que la cuestión no debe decidirse en una forma absoluta si que más bien debe dejarse a las circunstancias concurrentes en cada caso particular apreciadas por el juez sentenciador tomando en consideración los intereses de ambas partes, de acuerdo con las facultades que le otorga y los deberes que le impone la letra (h) de la sección 2 de la Ley Sobre Aseguramiento de Sentencias, supra ... .”
La ley y la jurisprudencia a que se refirió este Tribunal en el caso de Clausells fueron allí expuestas, citándose en cuanto a la primera, además de la Ley Sobre Aseguramiento de Sentencias, los artículos 258, 259 y 269 del Código Civil (1) *330y los artículos 246 y 248 del de Enjuiciamiento Civil ;(2) y en cuanto a la segunda los casos de Cochran, Síndico v. Fernández, 47 D.P.R. 704 y el de Ramírez de Arellano v. Corte, 43 D.P.R. 232, así como Sims v. Jones, 75 N.W. 150; Wood v. Partridge, 11 Mass. 487; Thorp v. Preston, 4 N.W. 227 y Ordway v. Remington, 12 R.I. 319.
"Las cosas incorporales son aquéllas que no se manifiestan a los sentidos y cuya existencia sólo se concibe por el entendimiento, tales como los derechos hereditarios, las servidumbres y las obligaciones. ’'
"Artículo 259.- — Las cosas incorporales que consisten solamente en un dere-cho, no son por si mismas estrictamente susceptibles de la cualidad de muebles o inmuebles. Sin embargo, se considerará que ellas pertenecen a una de estas clases de conformidad con el objeto al que sean aplicables y las disposiciones que más adelante se establecen. ’ ’
"Artículo 269. — Tienen también la consideración de cosas muebles las ren-tas o pensiones, sean vitalicias o hereditarias, afectas a una persona o familia, siempre que no graven con carga real una cosa inmueble, los contratos sobre sorvicios públicos y las cédulas y títulos representativos de préstamos hipote-carios. ’ ’
El concepto de cosas muebles que a las rentas dimos en el caso de Clausells, por la consideración de cosas muebles fija-das a las “rentas o pensiones” por el artículo 269 de nues-tro Código Civil, no se extiende, en verdad, a los cánones o alquileres producto del arrendamiento de un inmueble. Las *331“rentas o pensiones” a que se refiere el citado artículo son las mismas a qne se refiere sn equivalente en el Código Civil Español — el artículo 336 — esto es, al derecho de una persona a percibir perpetuamente o durante su vida, una cantidad en metálico o en especie, en los plazos y forma que se hayan pactado, de otra persona que, por la entrega de un capital, de un inmueble o benéficamente, se impuso tal obligación. Scaevola, Código Civil, 2da. ed., pág. 105; Manresa, Comen-tarios al Código Civil Español, 5ta. ed., págs. 50 y 51. Sin embargo, puede el concepto cosa mueble aplicarse al producto del alquiler o arrendamiento, una vez devengado, bajo los artículos 265, 268 y 271 del Código Civil, (3) pues es buena teoría en derecho que el alquiler devengado pero no pagado por el inquilino se considera un fondo en manos de éste, per-teneciente al arrendador, y está sujeto a embargo; no ocu-rriendo así con la renta (alquiler) no devengada, pues mien-tras ésta no venza, el derecho a la misma es eventual (contingent); no es una deuda u obligación exigible, y no es susceptible de embargo. 4 Am. Jur., Attachment & Garnishment, sec. 188, pág. 673; Cf. Savings Bank of Danbury v. Loewe, 242 U.S. 357, 61 L. ed. 360; Deacon v. Oliver et al., *33214 How. (U.S.) 610, 14 L. ed. 563; E. Sondheimer Co. v. Richland Lumber Co., 46 So. .806, 121 La. 786.
Por tal motivo resolvemos que bajo el artículo 11 de la Ley Para Asegurar la Efectividad de Sentencias, las rentas —en el concepto de “alquiler de los edificios” y “precio de los arrendamientos” dados a los frutos civiles por el artículo 289 del Código Civil — no son susceptibles de embargo en tanto no constituyan una deuda u obligación exigible o hayan sido devengadas. En consecuencia, cometió error la corte inferior al negarse a anular el embargo trabado por el márshal sobre los cánones de arrendamiento no vencidos.
Por el tercer fundamento el peticionario sostiene que el procedimiento de embargo seguido en la corte inferior es nulo por cuanto la demandante no dió traslado al demandado de su moción para que la corte decretara el aseguramiento de la sentencia, según exige el artículo 14 de la ley.
Este Tribunal tiene resuelta la cuestión aquí suscitada por el peticionario, en los casos de Madera v. Campillo, Juez, 30 D.P.R. 163, y Sierra v. Vieta, 56 D.P.R. 224, en el sentido de que radicada una demanda, puede decretarse un embargo sin necesidad de notificación previa al demandado, ni de prac-ticar prueba alguna, ya que es sólo después de practicado el embargo, al presentarse alguna moción en relación con el mismo, que el promovente viene obligado, por el artículo 14 de la ley, a dar de ella traslado a la parte contraria. Siendo ello así, no erró la corte inferior al decretar el embargo sin notificación previa al demandado.
El último fundamento del peticionario es que se cometió error al aprobar, con posterioridad a la radicación por el demandado de su moción de nulidad de embargo, la designación de depositario que el márshal hiciera a instancias de los abogados de la demandante, sin orden previa del tribunal a ese efecto.
De los autos aparece que el embargo sobre las mer-cancías y el depósito de las mismas con Ramón Alvarez de *333Arce se verificó el 13 de julio de 1948, sin que hasta entonces se hubiera dictado por el tribunal orden alguna designando a aquél como depositario. Es evidente, pues, que la desig-nación de Alvarez de Arce como depositario no se hizo con-forme lo exige la sección 10 de la Ley Para Asegurar la Efectividad de Sentencias. Cooperativa Central v. Flores, 68 D.P.R. 726; Dávila v. Rosa, 61 D.P.R. 608; Balaguer v. Cordovés, Juez, 59 D.P.R. 648. Sin embargo, aparece de los autos que nueve días después de dicho embargo y a moción de la demandante, el tribunal impartió su aprobación a tal designación. La irregularidad quedó, a nuestro juicio, curada por la aprobación posterior del tribunal. Cooperativa Central v. Flores, supra; Dávila v. Rosa, supra; 4 Am. Jur., Attachment & Garnishment, sec. 85 et seq., pág. 607 et seq.; sec. 475, pág. 843.

Por los fundamentos expuestos, se anulará en parte la resolución de 23 de septiembre de 1948 objeto del presente recurso en tanto en cuanto declaró sin lugar la moción del demandado para anular el embargo trabado sobre las rentas no devengadas de varias propiedades a su nombre, confir-mándose la misma en cuanto dejó en pie el embargo trabado sobre las mercancías en poder del depositario Ramón Alvares de Arce.


 "Articulo 258.—Las cosas se dividen también en corporales e incorpo-rales.
“Son cosas corporales aquéllas que se manifiestan a los sentidos, que pue-den tocarse o gustarse, que tienen un cuerpo, ya sea animado o inanimado. Do esta clase de cosas son los frutos, los cereales, el oro, la plata, los vestidos, los muebles, las tierras, los pastos, las maderas, las casas y otras.


" Artículo 246. — Todas las cosas, semovientes, dinero y demás bienes, así muebles como inmuebles, o cualquier interés en ellos, pertenecientes al deudor declarado tal por la sentencia, no exentos por la ley, y toda propiedad y dere-cho respecto de ella, ocupado o embargado en el pleito, están sujetos a la orden de ejecución. Las acciones y participación en cualquiera corporación o com-pañía, y deudas y créditos y toda la propiedad real o personal o cualquier inte-rés en la misma, y todos los demás bienes no susceptibles de entrega manual, podrán ser embargados en virtud de la orden de ejecución, do igual modo que •en los autos de embargo. El oro en polvo o en pepitas deberá entregarse por el oficial como dinero cobrado, por su valor corriente en plaza sin ofrecerlo en venta. Hasta efectuarse un embargo, los bienes no estarán afectados por la orden do ejecución.”
"Artículo 248.- — Propiedad de la mujer casada exenta de ejecución. — (En-mendado según la Ley de 13 de abril de 1916, pdg. 78.) — Toda propiedad real o personal, perteneciente a una mujer casada, a la fecha de su matrimonio, o que posteriormente adquiera por derecho propio, así como toda retribución que le sea debida o le corresponda por sus servicios personales, estarán exentas de una orden de ejecución contra su esposo; pero no gozarán de este privilegio do exención los beneficios, rentas y productos de los bienes, privativos de. la mujer casada, quedando aquéllos sujetos en una mitad de su valor, a una orden de ejecución dictada contra su esposo.”


“ Artículo 265. — Se reputan bienes muebles los susceptibles do apropia-ción no comprendidos en el capítulo anterior, y en general todos los que se pue-dan transportar de un punto a otro sin menoscabo de la cosa inmueble a que estuvieren unidos.”
"Artículo 268. — Las cosas muebles por disposición de la ley son las obliga-ciones y las acciones cuyo objeto sea cobrar dinero debido o muebles que lo sean por su naturaleza, aunque dichas obligaciones vayan acompañadas de una hipoteca; las obligaciones que tienen por objeto un hecho determinado y aquellas otras que por su naturaleza lleven consigo una indemnización de per-juicios; las acciones o intereses en bancos o compañías de comercio, industrias, o cualquiera otra especulación, aun cuando fueren poseedores de bienes inmue-bles que dependan de dichas empresas. Tale's acciones o intereses son conside-rados como muebles respecto de cada miembro de una sociedad durante el tiempo do su existencia; pero si la sociedad fuese disuelta, el derecho que cualquiera de sus miembros tuviese para reclamar la división de los bienes inmuebles o una participación en ellos, producirá una acción real.”
"Artículo 271. — Todas las cosas corporales o incorporales que no tengan el caráeter de inmuebles por su naturaleza o por disposición de la ley, deben ser consideradas como muebles.”